MEMORANDUM DECISION
The Department of Administrative Services for Western Reserve Psychiatric Center filed this action in mandamus seeking a writ which compels the Industrial Commission of Ohio ("commission") to vacate its order granting permanent total disability compensation to Liley Kelly.
In accord with Loc.R. 12(M), the case was referred to a magistrate to conduct appropriate proceedings.  The parties stipulated the pertinent evidence and filed briefs.  The magistrate then issued a magistrate's decision which contains detailed findings of fact and conclusions of law.  The magistrate's decision includes a recommendation that we deny the requested writ.
No party has filed objections to the magistrate's decision.  The case is now before the court for review.
No error of law or fact is present on the face of the magistrate's decision. We, therefore, adopt the findings of fact and conclusions of law contained in the magistrate's decision and deny the requested writ of mandamus.
Writ denied.
BOWMAN and BROWN, JJ., concur.